Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 14, 2017 (the “Effective Date”) by and among Joseph J. Thomas, a resident
of the Commonwealth of Virginia (“Employee”), Bay Bank, FSB, a federally
chartered savings bank (the “Bank”), and Bay Bancorp, Inc., a Maryland
corporation and the parent company of Employer (“Parent” and, collectively with
the Bank, the “Employer”). Employee and Employer are each sometimes referred to
herein as a “Party” and are collectively sometimes referred to herein as the
“Parties”.

 

WITNESSETH

 

WHEREAS, effective December 5, 2014, Employee was appointed to serve as the
President and Chief Executive Officer of Employer (the “CEO”) of both Bank and
Parent.

 

WHEREAS, by entering into this Agreement, the Parties desire to memorialize the
terms and conditions upon which Employee will continue to serve as the President
and CEO of the Employer.

 

NOW, THEREFORE, in consideration of the continued employment of Employee by
Employer and of the Parties’ promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

 

A G R E E M E N T

 

1.                  Employment and Duties. Bank and Parent hereby employ
Employee to serve as their respective Presidents and CEOs. In such capacities,
during the Term (as defined in Section 2 hereof), Employee shall report directly
to the boards of directors of Bank and Parent and shall (a) render
administrative and management services to Employer such as are customarily
performed by persons situated in similar executive capacities, (b) promote, by
entertainment or otherwise, as and to the extent permitted by law, the business
of Employer, and (c) perform such other duties as the boards of directors of
Bank and Parent may from time to time reasonably direct, including normal duties
of an officer of Employer (all of the foregoing are collectively referred to
herein as the “Duties”). During the Term, Employee (x) will devote his full time
and efforts to performing the Duties, primarily from Employer’s office located
at 7151 Columbia Gateway Drive, Suite A, Columbia, Maryland 21046 or at such
other location as Employer may from time to time establish as its headquarters
office (the “Employment Location”), and (y) will not be engaged in any other
activity, whether for compensation or otherwise, that interferes with the
performance of the Duties; provided, however, that Employee may engage in any
activity disclosed to Employer in his most recent annual reporting form
submitted pursuant to Bank’s Policy for Transactions with Affiliates and
Regulation W, a copy of which is attached hereto as Exhibit A, without breaching
this Section.

 

2.                  Term. The initial term of Employee’s employment under this
Agreement shall commence on the Effective Date and, subject to Section 10
hereof, shall expire on the first anniversary of the Effective Date (the
“Initial Term”). After the expiration of the Initial Term, Employee’s term of
employment under this Agreement shall, subject to Section 10 hereof, be renewed
for successive one-year periods (each, a “Renewal Term”; the Initial Term and
each Renewal Term are each sometimes referred to herein as a “Term”) without
further action by the Parties, unless either Party has provided the other Party
with written notice at least 90 days prior to the commencement of a Renewal Term
of such Party’s decision not to renew Employee’s employment under this Agreement
for such Renewal Term.

 

1 

 



3.                  Compensation and Benefits. During the Term, Employee shall
be entitled to receive the salary and other benefits set forth in this Section 3
as compensation for all services to be rendered by the Employee under this
Agreement.

 

(a)                Base Salary. Employee shall receive a base salary (“Base
Salary”) at the rate of $315,000 per year (the “Base Salary Rate”). The Base
Salary shall be paid by Bank in semi-annual installments or pursuant to such
other compensation payment schedule as may be adopted by Bank for its full-time
employees. The Base Salary Rate shall be periodically reviewed, at least
annually, by Bank’s board of directors for the purpose of determining whether an
adjustment is appropriate.

 

(b)               Bonuses and Similar Compensation. Employee shall be eligible
to participate in such equity compensation, bonus, incentive and other executive
compensation programs as may be made available to senior management of Employer
from time to time.

 

(c)                Vehicle and Travel Allowance. Employee shall receive a
monthly allowance for vehicle and travel expense totaling $1,500 per month on a
net basis after adjusting for taxes. The amount will be subject to periodic
review by Bank’s board of directors for the purpose of determining whether an
adjustment is appropriate.

 

(d)               Employee Benefits.

 

(i)                 Employee shall be entitled to four weeks of paid
leave/vacation per year. The use of accrued leave or vacation must be
pre-approved by Bank’s board of directors, and Employee may not use more than
two continuous weeks of vacation. If any leave/vacation days accrued in a
calendar year remain unused by Employee at the end of such year, then Employee
may carry over a maximum of five unused leave/vacation days into the immediately
subsequent calendar year.

 

(ii)               Bank will provide Employee with a minimum of $315,000 in
group term life insurance coverage.

 

(iii)             In addition to the paid leave/vacation and group term life
insurance benefits discussed above, Employee shall be entitled to such other
employee benefits as may be made available from time to time for
similarly-situated executive officers of Employer or for Employee individually,
to the extent the provisions, rules, and regulations of the applicable benefit
plan, program or policy make Employee eligible for participation therein,
including, without limitation, any plan of Employer relating to pension, profit
sharing or other retirement benefits and any health and/or dental coverage or
reimbursement plans that Employer may adopt for the benefit of its employees and
executive officers.

 

4.                  Reimbursement of Expenses. Employer shall reimburse Employee
for reasonable, actual expenses, against presentation of vouchers, receipts or
other documentation satisfactory to Employer, for expenses that are properly
incurred by him during the Term in the performance of the Duties (“Reimbursable
Expenses”); provided, however, that all Reimbursable Expenses must be
pre-approved by Bank or Parent, as applicable. Bank or Parent may agree to
reimburse such additional expenses as may be pre-approved in writing by Bank or
Parent, including, without limitation, Employee’s professional license fees,
continuing education costs, and initiation fees and membership dues for
professional and civic associations.

 

2 

 



5.                  Confidentiality.

 

(a)                Covenant of Confidentiality. In Employee’s position as an
officer and employee of Employer, Employee has had and will have access to
Confidential Information, Trade Secrets and other proprietary information of
vital importance to Employer and has and will also develop relationships with
customers, employees and others who deal with Employer which are of value to
Employer. Employee agrees and acknowledges that Employer may entrust Employee
with highly sensitive, confidential, restricted and proprietary information,
including, without limitation, Trade Secrets, Confidential Information, customer
lists, and information concerning Business Opportunities and personnel matters
(the “Protected Information”). Employee acknowledges that he shall bear a
fiduciary responsibility to Employer, both during and after the Term, to protect
the Protected Information from unauthorized use or disclosure, and he agrees
that he will not use or disclose Protected Information unless authorized by
Employer and except as may be necessary for him to perform the Duties.

 

(b)               Definitions. As used in this Agreement:

 

(i)                 “Trade Secret” shall mean the identity and addresses of
customers of Employer and any other information, without regard to form,
including, but not limited to, any technical or nontechnical data, any formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plans, and product plans, that (A) is valuable and
secret (in the sense that it is not generally known by or available to
competitors of Employer) and (B) otherwise qualifies as a “trade secret” under
Maryland law pursuant to the Maryland Trade Secrets Act of 1990, as amended.

 

(ii)               “Confidential Information” shall mean all “non-public
Personal Information,” as defined in Title V of The Gramm-Leach-Bliley Act (15
U.S.C. §§ 680 et seq.) and its implementing regulations (collectively, the “GLB
Act”) that concerns any of the Employer’s “customers and/or consumers”, as
defined by the GLB Act, and any data or information, other than Trade Secrets,
which is material to Employer and not generally known by or available to the
public. Confidential Information shall include, but not be limited to, Business
Opportunities (as hereinafter defined) of Employer, the details of this
Agreement, Employer’s business plans and financial statements and projections,
information as to the capabilities of Employer’s employees, their respective
salaries and benefits and any other terms of their employment and the costs of
the services Employer may offer or provide to the customers it serves, and any
list of actual or active prospective customers, to the extent such information
is material to Employer and not generally known by or available to the public.

 

(iii)             “Business Opportunities” shall mean any specialized
information or plans of Employer not disclosed or available to the public
concerning the provision of financial services to a Person, together with all
related information concerning the specifics of any contemplated financial
services regardless of whether Employer has contacted or communicated with such
Person.

 

3 

 



(iv)             “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, trust, unincorporated organization,
any other legal or commercial entity, or two or more of any of the foregoing
having a joint or common interest.

 

(v)               “Affiliate”, with respect to a specified Person, shall mean a
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the specified Person.

 

(c)                Exceptions. Notwithstanding the definitions of Trade Secrets,
Confidential Information, and Business Opportunities set forth in Section 5(b)
of this Agreement, the terms Trade Secrets, Confidential Information and
Business Opportunities shall not include any information:

 

(i)                 that is or becomes generally available to the public other
than as a result of disclosure by the Employee in violation of this Agreement;

 

(ii)               that is developed by Employee after the termination of his
employment with Employer through entirely independent efforts;

 

(iii)             that Employee obtains on a non-confidential basis from a
source other than Employer or its Affiliates so long as such source is not bound
by a confidentiality agreement with, or other contractual, legal, or fiduciary
obligation of secrecy or confidentiality to, Employer or any other Person with
respect to such information;

 

(iv)             that is required to be disclosed by law, except to the extent
eligible for special treatment under an appropriate protective order; or

 

(v)               that Employer’s Board of Directors approves for release.

 

6.                  Observance of Security Measures. During Employee’s
employment with Employer, Employee shall observe all security measures adopted
by Employer to protect Protected Information.

 

7.                  Covenants to Protect the Company’s Business. As used in this
Section 7, the term “Employer” means, individually and collectively, Bay Bank,
FSB and its Affiliates.

 

(a)                Restrictive Covenants. For so long as Employee is employed by
Employer and thereafter for a period of one year from the date on which
Employee’s employment with Employer is terminated (the “Restricted Period”),
Employee shall not, directly or indirectly, as owner, partner, director,
officer, employee, agent, consultant, advisor, contractor or otherwise, whether
for consideration or without consideration, for the benefit of any Person other
than Employer, take any of the following actions:

 

(i)                 Compete with Employer or otherwise engage in the sale of any
products or the performance of any services which are the same as or
substantially similar to, or which are intended to substitute for, products or
services offered or provided by Employer during the Term (the “Competing
Products and Services”) from or at any place in the State of Maryland that is
located within 60 miles of the Employment Location.

 

4 

 



(ii)               Solicit any Business Relation to purchase, or sell or
otherwise provide banking products and services to such Business Relation;

 

(iii)             Employ, engage or solicit for employment or for engagement as
an independent contractor or consultant, any Person who was employed by, or any
Person who was engaged as an independent contractor by, Employer within the
12-month period immediately preceding any employment, engagement, or
solicitation by the Employer; urge any such Person to reduce his or her
employment with or provision of services to Employer or assist any such Person
with any such reduction; or arrange to have any other Person employ or engage
such Person; or

 

(iv)             Urge any Person to reduce its business with Employer or assist
any Person with any such reduction.

 

Provided, however, that: (A) the ownership by Employee of up to a five percent
(5%) interest in the securities of a Person that are registered under Section 12
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall
not constitute a breach of Section 9(a); and (B) a general solicitation through
a public medium not specifically directed toward any Person shall not be
considered a breach of this Section 7(a).

 

(b)               Definition of Business Relation. As used in this Agreement,
the term “Business Relation” shall mean any Person other than Employer who, at
any time during the Employee’s term of employment with Employer, was a Person
(i) who is or was a customer of Employer or a prospective customer of Employer,
or (ii) who had entered into any contract or other arrangement with Employer for
the provision of services or the sale of products, or (iii) to whom Employer had
furnished or planned to furnish a proposal for the performance of services or
the sale of products, or (iv) with whom Employer entered or agreed to enter into
any other business relationship such as a joint venture, collaborative
agreement, joint development agreement, teaming arrangement or agreement, or
similar arrangement or understanding for the provision of services or sale of
products.

 

(c)                No Disparagement. During the Restricted Period, except as
required by applicable law or the rules or regulations of any governmental or
self-regulatory organization having jurisdiction over Employer and/or Employee,
Employee will not make any statements or comments of a disparaging nature to any
Person regarding Employer or its stockholders, directors, officers, personnel,
products or services.

 

(d)               Acknowledgement. Employee hereby acknowledges and agrees that
the covenants and restrictions contained in this Section 7 regarding
geographical scope, length of term and types of activities restricted are
reasonable.

 

8.                  Return of Materials; No Access. Upon the request of Employer
and, in any event, upon the termination of Employee’s employment with Employer
and its Affiliates, Employee shall deliver to Employer all memoranda, notes,
records, manuals or other documents, including all copies of such materials
containing Trade Secrets or Confidential Information, whether made or compiled
by Employee or furnished to him from any source by virtue of his employment with
Employer and its Affiliates (“Property”). After the termination of Employee’s
employment with Employer and its Affiliates, Employee shall not take any action
to preserve or regain access to any Property through any means, including,
without limitation, access to the facilities of Employer or its Affiliates or
through a computer or other digital or electronic means.

 

5 

 



9.                  Remedies; Waiver.

 

(a)                Violation of Business Protection Covenants. Employee
acknowledges that a violation by him of any provision of Section 5 through
Section 8, inclusive, of this Agreement (the “Business Protection Covenants”)
may cause irreparable injury to Employer, and that there may be no adequate
remedy at law for such violation. Therefore, Employee agrees that, in addition
to any other remedies for his violation of the Business Protection Covenants
available to Employer, which shall include the recovery of all damages incurred,
as well as reasonable attorney’s fees and other costs, Employer shall have the
right, in the event of the breach or threatened breach of any provision of the
Business Protection Covenants, to seek an injunction and/or temporary
restraining order against such breach or threatened breach and/or to
specifically enforce the Business Protection Covenants, and, in the case of a
breach of Section 7 hereof, the duration of the Restricted Period shall be
extended by the period of the breach and any litigation with respect thereto.

 

(b)               Remedies in General. The remedies provided in this Agreement
are not exclusive, and the Party suffering from a breach or default of this
Agreement may pursue all other remedies, both legal and equitable, alternatively
or cumulatively as permitted by law. The prevailing Party in any action, suit or
proceeding arising out of or relating to this Agreement shall be entitled to
recover all costs and reasonable attorneys’ fees from the non-prevailing Party.
The failure of a Party to fully enforce any provision of this Agreement shall
not be deemed to be a waiver of such provision or any part thereof, and the
waiver by a Party of any provision of this Agreement shall not be deemed to be a
waiver of any other provision of this Agreement or a waiver with respect to any
other incidence of non-compliance therewith. No waiver shall be effective unless
in writing and signed by the Party so waiving.

 

10.              Termination.

 

(a)                Termination Prior to the Expiration of a Term. During a Term,
Employee’s employment with Employer: (i) may be terminated at the election of
Employer for Cause, upon Employer’s delivery of notice thereof to Employee; (ii)
may be terminated at the election of Employer without Cause at any time, upon
Employer’s delivery of notice thereof to Employee; (iii) may be terminated at
the election of Employee for Good Reason, upon Employee’s delivery of notice
thereof to Employer; (iv) may be terminated at the election of Employee without
Good Reason, upon Employee’s delivery of notice thereof to Employer; (v) shall
be terminated upon Employee’s death; or (vi) may be terminated at the election
of either Party if Employee suffers a disability resulting in an inability to
perform the Duties as set forth in Section 1 hereof for a period of 180
consecutive days, upon either Party’s delivery of notice of such election to the
other Party. Any termination of Employee’s employment by Employer pursuant to
this Section 10(a) shall be approved by a majority of Employer’s Board of
Directors, excluding the vote of Employee if he is then a director, before such
termination will be effective.

 

 

6 

 



(b)               Definitions. As used in this Agreement:

 

(i)                 “Cause” means: (A) conduct by Employee that amounts to
fraud, personal dishonesty, breach of fiduciary duty involving personal profit,
gross negligence or willful misconduct in the performance of or intentional
failure to perform his stated Duties; (B) Employee’s conviction (from which no
appeal may be, or is, timely taken) of a felony or willful violation of any law,
rule or regulation (other than traffic violations or similar offenses); (C) any
federal or state regulatory authorities acting under lawful authority pursuant
to provisions of federal or state law or regulation which may be in effect from
time to time exercises any power granted to it by law or regulation to remove,
prohibit or suspend Employee from participating in the conduct of Employer’s
affairs; (D) willful violation of any final cease-and-desist order; (E) a
knowing violation by Employee of federal or state banking laws or regulations
which is likely to have a material adverse effect on Employer, as determined by
the Board of Directors; (F) Employee’s material breach of any of Employer’s
written policies; (G) Employee’s refusal to timely perform a reasonable and duly
authorized directive of Employer’s Board of Directors that has been clearly
communicated to Employee and that is consistent with the scope of the Duties
unless Employee in good faith believes that such act would cause Employee to
breach his fiduciary duties to Employer or that such act would be in violation
of any federal or state law or regulation; (H) any representation or warranty
made by Employee in this Agreement, or in any certificate, document or
instrument executed and delivered to Employer by Employee in connection with
this Agreement, is or becomes inaccurate or untrue; or (I) a material breach by
Employee of any promise, covenant or other provision contained in this
Agreement.

 

(ii)               “Good Reason” means the satisfaction of both of the following
requirements:

 

(A)             The facts and circumstances that shall constitute Good Reason
are as follows: (1) without Employee’s consent, Employer diminishes Employee’s
then-current Base Salary Rate by 10% or more, other than a diminution made
pursuant to a salary reduction program applicable to all executive officers of
Employer that is adopted by the Board of Directors; (2) without Employee’s
consent, Employer materially diminishes Employee’s management authority; (3)
without Employee’s consent, Employer requires Employee to perform his Duties
primarily from an Employment Location that is more than 60 miles from Employee’s
most recently-designated Employment Location; or (4) Employer breaches any
material provision of this Agreement; and

 

(B)              Employee shall have given Employer written notice within 30
days of his knowledge or reason to know of the existence of any fact or
circumstance constituting Good Reason, and Employer shall failed to cure or
eliminate such fact(s) or circumstance(s) within 30 days of its receipt of such
notice.

 

11.              Payments Upon Termination of Employment.

 

(a)                General. If a Termination of Employment occurs, then Employee
shall receive all unpaid compensation and monetary benefits that have accrued
through the date of such termination, which shall be paid in one lump-sum cash
payment as soon as is reasonably practicable following the date on which the
Termination of Employment occurs (but in no event later than five business days
following such date). In addition, to the extent that the requirements of
Section 11(b), Section 11(c) or Section 11(d) hereof are satisfied, Employee
shall also receive the payments and/or benefits described in those Sections, as
applicable; provided, however, that Employee’s receipt of payments and benefits
under Section 11(b) shall render Employee ineligible for payments and/or
benefits under Section 11(c) and Section 11(d), Employee’s receipt of payments
and benefits under Section 11(c)(i) shall render Employee ineligible for the
payments and/or benefits under Section 11(b), Section 11(c)(ii) and Section
11(d), Employee’s receipt of payments and benefits under Section 11(c)(ii) shall
render Employee ineligible for the payments and/or benefits under Section 11(b),
Section 11(c)(i) and Section 11(d), and Employee’s receipt of payments and
benefits under Section 11(d) shall render Employee ineligible for the payments
and/or benefits under Section 11(b) or Section 11(c).

 

7 

 



(b)               Additional Payments Upon Termination Due to Death or
Disability. If there is a Termination of Employment pursuant to Section 10(a)(v)
hereof due to Employee’s death or pursuant to Section 10(a)(vi) hereof due to
Employee’s disability, then, in either case, Bank shall, subject to the
conditions contained in this Section 11(b), pay the following additional amounts
to Employee:

 

(i)                 the cash value of any unused vacation that has accrued
through the date of termination, computed on a daily basis; and

 

(ii)               an amount of cash determined by multiplying (A) the amount of
any performance-based cash compensation that Employee would have received for
the calendar year in which the Termination of Employment occurs had his
employment not been terminated due to his death or disability by (B) a fraction,
the numerator of which is the number of calendar days that Employee was employed
during the calendar year in which the Termination of Employment occurs and the
denominator of which is 365 (the “Pro-Rated Bonus”).

 

The cash value of accrued but unused vacation shall be paid in one lump sum as
follows: (x) in the case of a Termination of Employment due to Employee’s death,
to Employee’s estate within 10 business days after Employer receives written
notice of such death; and (y) in the case of a Termination of Employment due to
Employee’s disability, to Employee within 10 business days after the date of
such termination. The Pro-Rated Bonus, if earned, shall be paid to Employee or
his estate, as applicable, in one lump-sum payment on April 15th of the calendar
year immediately following the calendar year in which the Termination of
Employment occurs (the “Bonus Payment Date”); provided, however, that, in the
case of a Termination of Employment due to Employee’s disability, the Pro-Rated
Bonus shall be paid only if Employee has signed, not revoked and complies with
the Employer’s separation agreement, in substantially the form attached as
Exhibit B hereto (a “Separation Agreement”), and such Separation Agreement has
become effective and irrevocable on or before the Bonus Payment Date. If such
Separation Agreement has not been executed and delivered and become effective
and irrevocable on or before the Bonus Payment Date, or if Employee fails to
comply with such Separation Agreement, then Employee will forfeit any right to
the Pro-Rated Bonus.

 

(c)                Additional Payments Upon Termination Without Cause or for
Good Reason.

 

(i)                 Termination in Connection With a Change in Control. If there
is: (A) a Termination of Employment by Employer without Cause pursuant to
Section 10(a)(ii) hereof; (B) a Termination of Employment by Employee for Good
Reason pursuant to Section 10(a)(iii) hereof; or (C) an Employer Non-Renewal (as
defined in Section 11(d) below); that, in the case of any of the foregoing,
occurs within three months before or 12 months after a Change in Control (the
“Change in Control Protection Period”), then, subject to the terms and
conditions set forth in Section 12 hereof, Bank shall pay Employee the following
additional amounts and/or benefits:

 

8 

 



(A)             Unreduced Payments and Other Benefits.

 

(1)               A lump sum cash payment of the value of any unused vacation
that has accrued through the date of the Termination of Employment, computed on
a daily basis, which shall be paid within 10 days after the Separation Agreement
becomes effective and irrevocable;

 

(2)               A lump sum cash payment (the “Change in Control Payment”) in
an amount equal to 2.0 times Employee’s then-applicable Base Salary Rate, which
shall be paid within 10 days after the Separation Agreement becomes effective
and irrevocable

 

(3)               Employee may elect to continue his participation in Employer’s
medical and dental plan(s) pursuant to the federal Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), in which case, for 12 months
following the date on which the Termination of Employment occurs, Bank will
reimburse Employee for the costs of such election less any amounts that Employee
would have paid for such coverages had he remained an active employee of
Employer;

 

(4)               For 12 months following the date on which the Termination of
Employment occurs, Employee may continue to participate in Employer’s life
insurance benefits plan(s) on the same terms and conditions that apply to
Employer’s President and CEO positions; provided, however, that if any such life
insurance benefits plan prohibits continued coverage of Employee due to his
Termination of Employment with Employer, then Bank will pay the portion of the
premium due upon conversion of Employee’s coverage to an individual life
insurance policy that relates to the period during which the Change in Control
Payment is paid; and

 

(5)               Subject to the terms and conditions of the equity compensation
plan(s) of Employer and of the awards granted thereunder but notwithstanding any
provisions thereof with respect to vesting, all unvested awards granted to
Employee under such equity compensation plan(s) that have not expired or been
forfeited pursuant to their terms shall immediately vest and become fully
exercisable or payable, as the case may be, and Employer shall take or cause to
be taken all actions necessary, consistent with the terms and conditions of such
equity plan(s), to effect such acceleration.

 

(B)              Reduction of Termination Payments Upon Certain Changes in
Control.

 

(1)               If it is determined that the aggregate present value of (i)
such portion of Employee’s Change in Control Payment that is considered
Contingent Payments and (ii) all other Contingent Payments payable to Employee
exceeds 2.99 times Employee’s Base Amount such that the excise tax under Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), would
otherwise be triggered, then the Change in Control Payment shall be reduced to
the extent necessary so that the aggregate present value of all Contingent
Payments (including the Change in Control Payment) payable following such
reduction does not exceed 2.99 times Employee’s Base Amount.

 

9 

 



(2)               The determination that the aggregate present value of all
Contingent Payments exceeds 2.99 times his Base Amount, and the calculation of
the amount of any reduction, shall be made, at Bank’s discretion, by Bank’s
outside auditing firm or by a nationally-recognized accounting or benefits
consulting firm appointed by Bank. The firm’s expenses shall be paid by Bank.

 

(3)               If the determination is made that the Change in Control
Payment must be reduced in accordance with this Section 11(c)(i)(B), then the
amount of the Change in Control Payment that is actually paid to Employee
pursuant to Section 11(c)(i) will be the amount determined under this Section
11(c)(i)(B) (the “Reduced Payment”), which will be paid at the same time and in
the same form otherwise specified in Section 11(c)(i)(A).

 

(ii)               Termination Not Within 12 Months of Change in Control. If
there is a Termination of Employment by Employer without Cause pursuant to
Section 10(a)(ii) hereof or by Employee for Good Reason pursuant to Section
10(a)(iii) hereof that, in either case, does not occur during the Change in
Control Protection Period, then, subject to the terms and conditions set forth
in Section 12 hereof, Bank shall pay Employee the following additional amounts
and/or benefits:

 

(A)             The cash value of any unused vacation that has accrued through
the date of termination, computed on a daily basis, which shall be paid in a
lump sum within 10 days after the Separation Agreement becomes effective and
irrevocable;

 

(B)              A severance payment (“Severance”) in an amount equal to one
year’s Base Salary, calculated based on Employee’s then-applicable Base Salary
Rate, which shall be paid in 12 equal monthly installments commencing within 10
days of the date that the Separation Agreement becomes effective and
irrevocable;

 

(C)              During the period that the Severance is paid, Employee may
elect to continue his participation in Employer’s medical and dental plan(s)
pursuant to COBRA, in which case Bank will reimburse Employee for the costs of
such election less any amounts that Employee would have paid for such coverages
had he remained an active employee of Employer;

 

(D)             During the period that the Severance is paid, Employer may
continue to participate in Employer’s life insurance benefits plan(s) on the
same terms and conditions that apply to Employer’s President and CEO positions;
provided, however, that if any life insurance benefits plan prohibits continued
coverage of Employee due to his Termination of Employment with Employer, then
Bank will pay the portion of the premium due upon conversion of Employee’s
coverage to an individual life insurance policy that relates to the period
during which the Change in Control Payment is paid; and

 

(E)              Subject to the terms and conditions of the equity compensation
plan(s) of Employer and of the awards granted thereunder but notwithstanding any
provisions thereof with respect to vesting, all unvested awards granted to
Employee under such equity plan(s) that have not expired or been forfeited
pursuant to their terms shall immediately vest and become fully exercisable or
payable, as the case may be, and Employer shall take or cause to be taken all
actions necessary, consistent with the terms and conditions of such equity
plan(s), to effect such acceleration.

 

10 

 



(d)               Termination Upon Expiration of Term. Except when Section
11(c)(i)(C) of this Agreement applies, if there is a Termination of Employment
on the last day of a Term because Employer has notified Employee, pursuant to
Section 2 hereof, that it has elected not to renew Employee’s employment for a
Renewal Term (an “Employer Non-Renewal”), then, subject to the terms and
conditions set forth in Section 12 hereof, Employee shall be entitled to receive
continued Base Salary payments from Bank, calculated based on Employee’s
then-current Base Salary Rate, for three months following the date on which the
Termination of Employment occurs (the “Expiration Payments”), commencing within
10 days of the date that the Separation Agreement becomes effective and
irrevocable. For the avoidance of doubt, Employee shall not be entitled to
receive the Expiration Payments if there is a Termination of Employment on the
last day of a Term because Employee chooses, pursuant to Section 2 hereof, not
to renew his employment for a Renewal Term.

 

(e)                Definitions. As used in this Agreement:

 

(i)                 “benefits”, when used in respect of amounts to be paid to
Employee upon a Termination of Employment, shall not include accrued but unused
vacation.

 

(ii)               “Change in Control” shall mean:

 

(A)             any transaction, whether by merger, consolidation, asset sale,
tender offer, reverse stock split, or otherwise, which results in the
acquisition or beneficial ownership (as such term is defined under rules and
regulations promulgated under the Exchange Act) by any Person or any group of
Persons acting in concert, of 50% or more of the outstanding shares of common
stock of Bank or Parent;

 

(B)              the sale of all or substantially all of the assets of Bank or
Parent; or

 

(C)              the liquidation of Bank or Parent.

 

(iii)             “Contingent Payments” means payments in the “nature of
compensation” to (or for the benefit) of Employee if such payment is “contingent
on a change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation,” as such
terms are defined in Section 280G of the Code and the Treasury Regulations
promulgated thereunder.

 

(iv)             “Base Amount” means Employee’s “annualized includible
compensation for the base period,” within the meaning of Sections 280G(d)(1) and
(d)(2) of the Code and the Treasury Regulations promulgated thereunder.



 

(v)               “Termination of Employment” means Employee’s “separation from
service” with Employer within the meaning of Section 409A of the Code and the
Treasury Regulations promulgated thereunder.

 

11 

 



12.              Conditions to Employer’s Obligations.

 

(a)                Payments in General. Notwithstanding anything in this
Agreement to the contrary, any payments made to Employee pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. § 1828(k))
and the regulations promulgated thereunder (including those contained in 12
C.F.R. Part 359), as such statutory provision and regulations may be amended,
superseded and/or replaced from time to time. In addition, if a payment
obligation under this Agreement arises on account of the Termination of
Employment while Employee is a “specified employee” (as defined under Section
409A of the Code and determined in good faith by Employer), any and all payments
of “deferred compensation” (as defined in Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) that are scheduled to be paid within
six months after such Termination of Employment shall be paid in a lump sum
within 15 days after the end of the six-month period beginning on the date of
such Termination of Employment. If Employee dies prior to the date payments are
required to commence in accordance with the previous sentence, then payment
shall be made in a lump sum within 15 days after the appointment of the personal
representative or executor of Employee’s estate following his death. This
Agreement and all payments hereunder are intended to comply with, or otherwise
be exempt from, Section 409A of the Code and shall be administered, interpreted,
and construed in a manner consistent with Section 409A(a)(1)(B) of the Code.
Should any provision of this Agreement be found not to comply with, or otherwise
be exempt from, the provisions of Section 409A of the Code, such provision shall
be modified and given effect (retroactively if necessary), in the sole
discretion of Employer and without Employee’s consent, in such manner as
Employer determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code. Notwithstanding anything
in this Agreement to the contrary, in no event shall Employer exercise its
discretion to accelerate the timing or settlement of any required payment
hereunder where such payment constitutes deferred compensation within the
meaning of Section 409A of the Code unless, and solely to the extent that, such
accelerated payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4) or any successor provision.

 

(b)               Regulatory Matters. Notwithstanding anything in this Agreement
to the contrary, this Agreement and the rights and obligations of the Parties
hereunder shall be subject to the following:

 

(i)                 If Employee is suspended and/or temporarily prohibited from
participating in the conduct of Employer’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(3) and (g)(1)), then Employer’s obligations under this Agreement shall
be suspended as of the date of service unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, then Employer may in its discretion
(A) pay Employee all or part of the compensation withheld while its obligations
hereunder were suspended, and (B) reinstate (in whole or in part) any of its
obligations which were suspended.

 

(ii)               If Employee is removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(4) or (g)(1)), then all obligations of Employer under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Parties shall not be affected.

 

12 

 



(iii)             If Employer is in default, as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act (12 U.S.C. § 1813(x)(1)), then all obligations
under this Agreement shall terminate as of the date of default, but this
paragraph (iii) shall not affect any vested rights of the Parties.

 

(iv)             All obligations under this Agreement shall be terminated,
except to the extent determined that continuation of the Agreement is necessary
for the continued operation of Employer:

 

(A)             By the applicable Regional Director (the “Director”) of the
Federal Deposit Insurance Corporation (the “FDIC”) or his or her designee, at
the time the FDIC enters into an agreement to provide assistance to or on behalf
of Employer under the authority contained in 13(c) of the Federal Deposit
Insurance Act; or

 

(B)              By the Director or his or her designee, at the time the
Director or his or her designee and any other federal banking agency that
supervises Employer approve a supervisory merger to resolve problems related to
operation of Employer or when Employer is determined by the Director and/or any
other federal banking agency that supervises Employer to be in an unsafe or
unsound condition.

 

Provided, however, that any rights of the Parties that have already vested shall
not be affected by such action.

 

(c)                Separation Agreement a Condition for Receipt of Change in
Control, Severance and Expiration Payments and Benefits. Notwithstanding
anything to the contrary contained in this Agreement, Employer shall have no
obligation to pay or provide, or continue to pay or provide, the compensation
and benefits set forth in Section 11(c)(i), Section 11(c)(ii) or Section 11(d)
of this Agreement unless Employee: (i) has returned all Property to Employer;
and (ii) signs, does not revoke and complies with a Separation Agreement and
such Separation Agreement becomes effective and irrevocable no later than 60
days following the date of the Termination of Employment (such deadline, the
“Deadline”). If such Separation Agreement does not become effective and
irrevocable by the Deadline or either of the conditions set forth in items (i)
or (ii) above is otherwise not satisfied, then Employee will forfeit any rights
to the compensation and benefits set forth in Section 11(c)(i), Section
11(c)(ii) or Section 11(d) of this Agreement. In no event will the compensation
and benefits set forth in Section 11(c)(i), Section 11(c)(ii) or Section 11(d)
of this Agreement be paid or provided until such Separation Agreement becomes
effective and irrevocable on or before the Deadline.

 

13.              Withholding of Taxes. All compensation and benefits payable to
Employee under this Agreement shall be subject to all applicable tax withholding
requirements.

 

14.              Employee’s Representations and Warranties.

 

(a)                No Conflicting Agreements. Employee represents and warrants
to Employer that he is not a party to or otherwise subject to or bound by the
terms of any contract, agreement or understanding which in any manner would
limit or otherwise affect his ability to provide the Duties hereunder,
including, without limitation, any contract, agreement or understanding
containing terms and provisions similar in any manner to those contained in
Section 7 of this Agreement.

 

13 

 



(b)               Third-Party Information. Employee represents, warrants and
covenants to Employer that he will not disclose to Employer or otherwise use, in
the course of his employment with Employer, any confidential information that he
is restricted from disclosing or using pursuant to any other agreement or duty
to any other Person.

 

15.              Notices. Any notice or other communication required or
permitted to be given to a Party shall be in writing and addressed to such Party
as set forth below. Notices shall be effective when actually delivered by any
commercially reasonable means, provided that if such delivery occurs on any day
other than a business day or after the close of business on any business day,
the same shall be effective on the next business day. Further, notices sent by
certified or registered mail, return receipt requested, or by nationally
recognized express courier service, shall be effective on the earlier of (a)
actual delivery or (b) refusal to accept delivery or on failure of delivery
because the recipient address is not open to receive deliveries between 9:00 am
and 5:00 pm on any business day. Notices sent by facsimile or other electronic
means shall be effective only if also sent by nationally recognized express
courier service for delivery on the next business day. All notices and other
communications shall be addressed as follows:

 

if to Employer:

 

Board of Directors

Bay Bank, FSB

7151 Columbia Gateway Drive, Suite A

Columbia, Maryland 21046; and

 

if to Employee:

 

Joseph J. Thomas

6126 Woodmont Road

Alexandria, Virginia 22307.

 

16.              Miscellaneous.

 

(a)                Entire Agreement. This Agreement, together with Exhibit A,
constitutes and expresses the entire agreement of the Parties with respect to
Employer’s employment of Employee, and there are no representations,
inducements, promises, agreements, arrangements, or undertakings oral or
written, between the Parties other than those set forth herein and therein. Any
and all prior agreements or understandings with respect to such matters are
hereby superseded. No modification or amendment of this Agreement, nor waiver of
any of its provisions, shall be valid or enforceable unless in writing and
signed by both Parties.

 

(b)               Governing Law; Waiver of Jury Trial; Venue and Jurisdiction.
This Agreement has been made in and shall be governed by and construed in
accordance with the laws of the State of Maryland, exclusive of any conflicts of
law principle which would apply the law of another jurisdiction, and, to the
extent applicable, the laws of the United States, whether as to its validity,
construction, capacity, performance or otherwise. THE PARTIES HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION ARISING UNDER THIS AGREEMENT. Any judicial proceeding
arising out of or relating to this Agreement (including any declaratory
judgments) shall, if it is to be filed in State court, be filed exclusively in
the State courts located in Howard County, Maryland or, if is to be filed in
Federal court, be filed exclusively in the Federal courts located in Maryland,
and each Party hereby consents to, and will submit to, the personal and subject
matter jurisdiction of such courts in any proceeding to enforce any of its
obligations under this Agreement and shall not contend that any such court is an
improper or inconvenient venue. The foregoing shall not limit the right of any
Party to obtain execution of judgment in any other jurisdiction.

 

14 

 



(c)                Severability. It is the desire and intent of the Parties that
the provisions contained in each Section of this Agreement, and within the
subsections of such Sections, especially (but in no way limited to) those
provisions of Section 5 through Section 8, inclusive, hereof are intended to be
separate and divisible, severable from every other contract and course of
business by and between the Parties, and shall be enforced to the fullest extent
permissible under applicable laws and public policies. Accordingly, if any
portion of any provision of this Agreement shall be adjudicated by a court of
competent jurisdiction to be invalid or unenforceable, then (i) such portion
shall not be held to affect the validity of any other provision contained in
this Agreement, and (ii) such portion shall be deemed amended either to conform
to such restrictions as such court may allow or to delete therefrom or reform
the portion thus adjudicated to be invalid and unenforceable. The Parties hereby
expressly request and authorize any court of competent jurisdiction to modify
any provision of this Agreement or portion thereof if necessary to render it
enforceable in such manner as to preserve as much as possible the Parties’
original intentions, as expressed therein, with respect to the scope thereof.
Without limiting the generality of the foregoing provisions of this Section
16(c), the Parties agree that the existence of any claim, suit or action by
Employee against Employer, whether predicated upon this Agreement or any other
agreement, shall not constitute a defense to Employer’s enforcement of any
covenant made by Employee in Section 5 through Section 8, inclusive, of this
Agreement.

 

(d)               Time is of the Essence. Time is of the essence in this
Agreement.

 

(e)                Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their successors and assigns. This
Agreement shall not be assignable by Employee.

 

(f)                Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute but a single instrument. The exchange of copies of
this Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of an original of this Agreement for all purposes.
Signatures of the Parties transmitted by facsimile or PDF transmission shall be
deemed to be their original signatures for all purposes.

 

(g)               Survival of Certain Provisions. The provisions of Sections 4,
5, 7, 8, 9, 10, 11, 12, 13, 15 and 16 of this Agreement shall survive a
Termination of Employment under this Agreement and shall remain in full force
and effect until the Parties have fully performed their respective obligations
under such Sections and, in any event, until the applicable statute of
limitations with respect thereto have expired.

 

15 

 



(h)               Headings; Construction. The headings of Sections and
subsections contained in this Agreement are provided for convenience only. They
form no part of this Agreement and shall not affect its construction or
interpretation. All references to Sections, subsections, paragraphs, clauses or
other subdivisions in this Agreement refer to the corresponding Sections,
subsections, paragraphs, clauses or other subdivisions of this Agreement. All
words used in this Agreement shall be construed to be of such gender or number
as the circumstances require. Unless otherwise specifically noted, the words
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular Section, subsection,
paragraph, clause or other subdivision of this Agreement.

 

[Signatures Appear on Next Page]

 

 

 

 



16 

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 



  EMPLOYEE:               /s/ Joseph J. Thomas   Joseph J. Thomas              
BANK:         BAY BANK, FSB               By: /s/ Eric D. Hovde   Name: Eric D.
Hovde   Title: Chairman of the Board         PARENT:         BAY BANCORP, INC.  
            By: /s/ Eric D. Hovde   Name: Eric D. Hovde   Title: Chairman of the
Board



 

 

 



17 

 

EXHIBIT A

to Joseph J. Thomas Employment Agreement

 

Annual Reporting Form Under Policy for Transactions with Affiliates and
Regulation W

 

 



 

 

EXHIBIT B

to Joseph J. Thomas Employment Agreement

 



FORM OF SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”) is made by and among ____________
(“Employee”), Bay Bank, FSB, a federal savings bank (“Bank”), and Bay
Bancshares, Inc., a Maryland corporation and parent company of Bank (“Parent”
and, together with Bank, the “Employer”). Employee, Bank and Parent are
sometimes individually referred to herein as a “Party” and are sometimes
collectively referred to herein as the “Parties”. Capitalized terms used but not
defined herein shall have the meanings given such terms in the Employment
Agreement (as defined below).

 

RECITALS

 

WHEREAS, Employee is employed by the Employer as its President and Chief
Executive Officer pursuant to an Employment Agreement, dated as of __________,
____, by and among Employee, Bank and Parent (the “Employment Agreement”).

 

WHEREAS, Employee also serves as a director of Bank and of Parent.

 

WHEREAS, Employee and the Employer desire to terminate Employee’s relationships
with the Employer and agree to the terms and conditions relating thereto.

 

NOW, THEREFORE, in consideration of the covenants and other agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties agree
as follows:

 

AGREEMENT

 

1.                  Resignation. Employee hereby resigns as (a) the President
and Chief Executive Officer and an employee of the Employer, (b) a director of
Bank and (c) a director of Parent, such resignations to be effective as of
___________, ____ (the “Resignation Date”). Employee agrees and understands that
after the Resignation Date, he is not authorized to perform any work for, or to
represent himself to others as an employee or other agent of, the Employer. The
Employer hereby waives any prior notice required to be given pursuant to the
Employment Agreement by Employee in connection with his resignations.

 

2.                  Commitments of the Employer.

 

(a)                Payment of Accrued Amounts. Employee shall be entitled to
receive (i) any reimbursable business expenses (as provided in the Employment
Agreement) that have been incurred by Employee but remain unreimbursed by the
Employer as of the Resignation Date, provided that Employee has accounted for
such expenses in writing on or before the Resignation Date, and (ii) all unpaid
Base Salary and other compensation that has accrued through the Resignation Date
(the amounts set forth in items (i) and (ii) are collectively referred to herein
as the “Accrued Amounts”). The Accrued Amounts, less all applicable federal,
state and local tax withholding and deductions, shall be paid as soon as is
reasonably practicable following the Resignation Date (but in no event later
than five (5) business days following the Resignation Date).

 

 

 



(b)               Payment of Severance and Additional Benefits. In full accord
and satisfaction of all Released Claims (as defined below in Section 4(a)(i) of
this Agreement), and subject to Section 5 and Section 6 of this Agreement,
Employee shall be entitled to the following additional payments and benefits:

 

[INSERT SEVERANCE AND OTHER POST-TERMINATION BENEFITS FROM APPLICABLE SECTION OF
EMPLOYMENT AGREEMENT]

 

(c)                No Other Payments or Benefits. Employee agrees that he is not
entitled to any payments by or benefits from the Employer other than (i) as set
forth in this Section 2 or (ii) any monies properly payable to Employee for
indemnification or advancement by virtue of rights to which Employee may be
entitled pursuant to the charter or bylaws of Bank or the Employer or pursuant
to any policy of insurance maintained by the Employer. Without limiting the
generality of the foregoing, Employee acknowledges and agrees that he is not be
entitled to any payments or benefits pursuant to Section 13 of the Employment
Agreement.

 

3.                  Termination of Benefits. Except as provided otherwise in
paragraphs (iii) and (iv) of Section 2(b), Employee’s coverage under the
Employer’s employee benefit and insurance plans, programs and arrangements will
terminate on the Resignation Date (other than Employee’s right to elect to
continue his health and dental insurance at his sole cost and expense following
the termination of his employment with Bank pursuant to COBRA to the extent that
paragraph (iii) of Section 2(b) does not apply).

 

4.                  Commitments of Employee.

 

(a)                General Release and Forbearance Agreement.

 

(i)                 Except as provided in Section 4(a)(ii) hereof, Employee
releases and discharges the Employer, Affiliates, their respective officers,
directors, employees, agents, stockholders, and all employee benefit plans
sponsored by the Employer (the “Released Parties”), from any and all debts,
demands, actions, complaints, charges, causes of action, suits, covenants,
contracts, wages, bonuses, damages and any and all claims, demands, liabilities
and expenses (including attorneys’ fees and costs) whatsoever of any name or
nature, both in law and in equity (“Claims”) which he had, now has or hereafter
may have, based on any act or omission which occurred through the Effective
Date, other than those described in Section 4(a)(ii) hereof (the “Released
Claims”). Without limiting the generality of the foregoing, this general release
covers all Claims arising out of or related to Employee’s employment with the
Employer, the termination of his employment, the Employment Agreement, and/or
any other relationship of any kind between Employee and a Released Party,
including, without limitation, (A) Claims for tort or contract, or relating to
salary, wages, bonuses, severance, commissions, stock or stock options, the
breach of any oral or written contract or promise, misrepresentation,
defamation, and interference with prospective economic advantage, interference
with contract, intentional and negligent infliction of emotional distress,
negligence, breach of the covenant of good faith and fair dealing, and medical,
disability or other leave; (B) Claims arising out of, based on, or connected
with Employee’s employment by the Employer, including, without limitation, the
terms and conditions of employment, or with his service as a director of the
Employer, and the termination of that employment or service, including, without
limitation, Claims arising under Section 806 of the Sarbanes-Oxley Act of 2002,
and any other Claims alleging retaliation of any nature; (C) for alleged
securities violations by the Employer, including, without limitation, in any way
related to the exercise or payment of equity awards granted to Employee; and/or
(D) for unlawful employment discrimination of any kind, including, without
limitation, discrimination due to age, sex, disability or handicap, including,
without limitation, failure to offer reasonable accommodations, race, color,
religion, sexual orientation, national origin, or sexual or other unlawful
harassment arising under or based on any local, state or federal equal
employment opportunity, anti-discrimination or similar law, policy, order,
regulation or guidelines affecting or relating to Claims or rights of employees.
This general release is agreed to without reliance upon any statement or
representation by the Employer.

 

2 

 



(ii)               Notwithstanding Section 4(a)(i) hereof, this general release
does not cover any Claims in respect of (A) rights to indemnification and to be
held harmless and be defended by the Employer pursuant to Bank’s charter or
bylaws or Parent’s charter or bylaws to the extent that Employee is entitled
thereto, (B) directors and officers insurance rights to which Employee may be
entitled, (C) rights to contribution to which Employee may be entitled, (D)
rights that Employee has in his capacity as an equityholder of Parent, (E)
rights under this Agreement, including in respect of Severance, or (F) rights to
any vested benefits under the Bay Bank, FSB 401(k) Savings Plan and Trust or the
Equity Plans (collectively, the “Excluded Claims”).

 

(iii)             Employee represents and warrants that he has not sued or filed
any Claim against the Employer or any of the other Released Parties in or with
any local, state or federal court or administrative agency. Employee will not
sue or bring any Released Claim against the Employer or any of the other
Released Parties with respect to any matters arising out of or relating to his
employment or service with the Employer, or any Released Claims that, as a
matter of law, cannot be released, such as under workers’ compensation, for
unemployment benefits or any Released Claims related to the Employer’s future
involvement with, if any, Employee’s retirement plans with the Employer. In the
event that Employee, on his behalf, sues or brings any Released Claim against
the Employer or any of the other Released Parties in respect of any of the
foregoing matters, that suit or Released Claim shall be dismissed, if permitted
by law, upon presentation of this Agreement and Employee will reimburse the
Employer for all legal fees and expenses incurred in defending such suit or
Released Claim and obtaining its dismissal. Notwithstanding anything to the
contrary contained in this Section 4, nothing in this Agreement shall preclude
Employee from filing a charge or complaint of discrimination with the Equal
Employment Opportunity Commission or any other administrative agency or from
participating or cooperating in any investigation or proceeding with respect to
discrimination conducted by any of such agencies. However, in the event that
such a charge or complaint is filed with any administrative agency by Employee,
or in the event of an authorized investigation, charge or lawsuit filed by any
administrative agency, Employee hereby expressly waives, and shall not accept,
any monetary award, damages, costs or attorneys’ fees or release of any sort
against the Employer or any of the other Released Parties.

 

3 

 



(b)               Cooperation. Employee will respond to inquiries and otherwise
assist the Employer with respect to matters with which he had been involved
while employed by the Employer. Without limiting the generality of the
foregoing, Employee will cooperate with the Employer in its investigation,
defense or prosecution of any potential or actual claim, charge, grievance, or
suit by or against the Employer. Employee shall not communicate with any
attorney or representation of any person who may be involved in any claim,
charge, grievance or suit that is adverse to the Employer, and will immediately
notify the Employer of any such communication or attempted communication.

 

(c)                Return of Property.

 

(i)                 On or before the Effective Date, executive will:

 

(A)             return to the Employer all originals and copies of Property of
the Employer that is in Employee’s possession or under his control; provided,
however, that with respect to any Property the nature of which prevents its
return, Employee will permanently delete and/or destroy all such Property; and
he will provide written certification to the Employee Chairman of Bank within
five days of the Effective Date that he has fully complied with his obligations
under this paragraph (A);

 

(B)              not take any action to preserve or regain access to Property by
or through any means, including, without limitation, access to the Employer’s
facilities or through a computer or other digital or electronic means; and

 

(C)              promptly pay all amounts due, owing or otherwise payable by
Employee to the Employer. Employee expressly authorizes the Employer to withhold
any amounts payable to him, including for compensation, reimbursement and
otherwise, until he has complied with this paragraph (C).

 

(ii)               Employee will promptly return any Property which may come
into his possession or under his control in the future, will not make any copy
thereof, and will not, directly or indirectly, use, disclose, or transmit in any
manner any of such Property.

 

(d)               Intellectual Property.

 

(i)                 Employee agrees that any and all information, reports, other
documents, domain names, and other works (whether in an electronic format or
otherwise) created for or on behalf of the Employer by Employee during his
service with the Employer, whether or not developed on Employer premises or
equipment or during normal Employer business hours (the “Intellectual
Property”), are and shall remain works made for hire and the sole and exclusive
property of the Employer. To the extent that such Intellectual Property is not
considered work made for hire, Employee hereby assigns to the Employer (or its
nominee) any and all interest that he may now or in the future have in the
Intellectual Property. Upon request by the Employer, Employee shall execute and
deliver to the Employer any document or instrument that may be necessary to
secure or perfect the Employer’s title to or interest in any Intellectual
Property so assigned.

 

4 

 



(ii)               On and after the Resignation Date, Employee will not,
directly or indirectly, create, develop, adopt, license or otherwise use any
intellectual property of the Employer, including, without limitation, any
copyright, trademark, service mark, mark, brand or trade secret (or anything
which is similar thereto and/or a derivative thereof) that the Employer has used
or currently uses or that Employee has reason to know is being contemplated for
future use by the Employer, with such prohibited use including use as a portion
of or the entire design, brand, trademark, service mark, title, domain name,
Facebook name or Twitter handle. Employee agrees that all such intellectual
property is owned by the Employer and the Employee waives all claims to such
intellectual property.

 

(e)                Ongoing Obligations Under Employment Agreement. Employee
acknowledges and agrees that his obligations under the Business Protection
Covenants (as defined in the Employment Agreement) are not affected by this
Agreement and remain in full force and effect.

 

5.                  Remedies in the Event of Breach.

 

(a)                General. In the event that a Party breaches or threatens to
breach any covenant, agreement, obligation, representation or warranty made in
this Agreement, such Party agrees to pay the non-breaching Party’s attorneys’
fees and other costs and expenses incurred by the non-breaching Party in
connection with such breach or threatened breach, including, without limitation,
the fees and costs incurred in seeking to obtain injunctive relief or other
damages with respect to the breach or threatened breach.

 

(b)               Breach by Employee. In addition to the remedies specified in
Section 5(a), if Employee breaches or threatens to breach (i) any covenant,
agreement, obligation, representation or warranty made in this Agreement or (ii)
any covenant, agreement, obligation, representation or warranty made in the
Employment Agreement which survives the termination of Employee’s employment
with the Employer, such as, without limitation, the Business Protection
Covenants contained in the Employment Agreement, then (x) the Employer’s
obligations under Section 2(b) of this Agreement shall immediately terminate and
the Employer shall have the right to recover all payments made to or for the
benefit of Employee under Section 2(b), but Employee’s obligations under this
Agreement shall remain in full force and effect; provided, however, that the
foregoing shall apply in the event of a breach or threatened breach of any
covenant, agreement or obligation, representation or warranty that relates to a
claim under the Age Discrimination in Employment Act (the “ADEA”) only if and to
the extent permitted by the ADEA; and (y) the amendment to Section 9(a) of the
Employment Agreement effected by Section 4(e) hereof shall be null and void and
the Restricted Period shall automatically revert, for all purposes, to the
period stated in the original Section 9(a) of the Employment Agreement.

 

The foregoing remedies shall be in addition to, and not in lieu of, any other
remedy, at law or in equity, that the non-breaching Party may have in connection
with the breach or threatened breach.

 

5 

 



6.                  Compliance with Law. Notwithstanding anything in this
Agreement to the contrary, any payments made to Employee pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. § 1828(k))
and the regulations promulgated thereunder, as such statutory provision and
regulations may be amended, superseded and/or replaced from time to time. If a
payment due to Employee under this Agreement constitutes “deferred compensation”
(as defined in Treasury Regulation Section 1.409A-1(b)(1), after giving effect
to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) and such payment is scheduled to be paid within six months after the
Resignation Date, then such payment shall be paid within 15 calendar days after
the end of the six-month period that begins on the Resignation Date. If Employee
dies prior to the date that payments are required to commence in accordance with
the previous sentence, then payment shall be made in a lump sum within 15
calendar days after the appointment of the personal representative or executor
of Employee’s estate following his death. This Agreement is intended to comply
with, or otherwise be exempt from, Section 409A of Internal Revenue Code of
1986, as amended (the “Code”), and any Treasury Regulations and guidance
promulgated thereunder. Should any provision of this Agreement be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, then such provision may be modified and given effect (retroactively if
necessary), in the sole discretion of the Employer and without Employee’s
consent, in such manner as the Employer determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A of
the Code. Notwithstanding anything in this Agreement to the contrary: (a) in no
event shall the Employer exercise its discretion to accelerate the timing or
settlement of any required payment hereunder where such payment constitutes
deferred compensation within the meaning of Section 409A of the Code unless, and
solely to the extent that, such accelerated payment or settlement is permissible
under Treasury Regulation section 1.409A-3(j)(4) or any successor provision; and
(b) the Employer shall have no liability to Employee, including, without
limitation, for any taxes or penalties that may be imposed on Employee, in the
event that any provision of this Agreement is not compliant with, or exempt
from, Section 409A of the Code. As used in this Agreement, the terms
“termination of employment”, “resignation” and words of similar import mean, for
purposes of any payments under this Agreement that are payments of deferred
compensation subject to Section 409A of the Code, Employee’s “separation from
service” as defined in Section 409A of the Code.

 

7.                  Miscellaneous.

 

(a)                Taxes. Employee shall be liable for and shall pay all
federal, state and local income or other similar taxes, and all related
interest, penalties or other liabilities and costs, that may be due in
connection with the payments to be made to Employee hereunder. The Employer
shall have the right to withhold from any such payments all amounts necessary to
satisfy its withholding obligations with respect thereto. Employee acknowledges
that the Employer has not made representations or warranties of any kind
regarding the tax consequence, if any, of any payments made hereunder.

 

(b)               No Representations by the Employer. Employee acknowledges and
agrees that the Employer has made no representations or promises to him except
as expressly set forth herein.

 

6 

 



(c)                Notices.

 

(i)                 All notices, requests, demands or other communications that
are required or may be given under this Agreement shall be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, as follows (or to such other
address as any party may give in a notice given in accordance with the
provisions hereof):

 

If to Bank or Parent:

 

Bay Bank, FSB

7151 Columbia Gateway Drive, Suite A

Columbia, Maryland 21046

Attn: Chairman of the Board

 

With a copy to:

 

Gordon Feinblatt LLC

233 East Redwood Street

Baltimore, Maryland 21202

Attn: Andrew Bulgin, Esquire

 

If to Employee:

 

 

 

 

With a copy to:

 

 

 

 

(ii)               All notices, requests or other communications will be
effective and deemed given only as follows: (A) if given by personal delivery,
upon such personal delivery; (B) if sent by certified or registered mail, on the
fifth (5th) business day after being deposited in the United States mail; or (C)
if sent for next day delivery by overnight delivery service, on the date of
delivery as confirmed by written confirmation of delivery, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

 

(d)               No Admission. This Agreement is entered into by the Parties
for settlement purposes only and does not constitute an admission of wrongdoing
of any kind.

 

(e)                Governing Law; Jurisdiction; No Jury Trial.

 

(i)                 This Agreement has been made in and shall be governed by and
construed in accordance with the laws of the State of Maryland, exclusive of any
conflicts of law principle which would apply the law of another jurisdiction,
and, to the extent applicable, the laws of the United States, whether as to its
validity, construction, capacity, performance or otherwise.

 

7 

 



(ii)               Any judicial proceeding arising out of or relating to this
Agreement (including any declaratory judgments) shall, if it is to be filed in
State court, be filed exclusively in the State courts located in Baltimore
County, Maryland or, if is to be filed in Federal court, be filed exclusively in
the Federal courts located in Baltimore, Maryland, and each Party hereby
consents to, and will submit to, the personal and subject matter jurisdiction of
such courts in any proceeding to enforce any of its obligations under this
Agreement and shall not contend that any such court is an improper or
inconvenient venue. The foregoing shall not limit the right of any Party to
obtain execution of judgment in any other jurisdiction. Any service of process
in any such action, suit, proceeding, claim, dispute or controversy shall be by
delivering the same or by mailing the same (by referred or certified mail,
return receipt requested) to the relevant addresses set forth in Section 7(c)
hereof or to such other addresses as may have been designated in writing.

 

(iii)             EACH OF THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
ARISING UNDER THIS AGREEMENT.

 

(f)                Blue Pencil. It is the desire and intent of the Parties that
the provisions contained in each Section of this Agreement, and within the
subsections of such Sections, especially (but in no way limited to) those
provisions of Sections 4 and 5, are intended to be separate and divisible and
shall be enforced to the fullest extent permissible under applicable laws and
public policies. Accordingly, if any portion of any provision of this Agreement
shall be adjudicated by a court of competent jurisdiction to be invalid or
unenforceable, then (i) such portion shall not be held to affect the validity of
any other provision contained in this Agreement, and (ii) such portion shall be
deemed amended either to conform to such restrictions as such court may allow,
or to delete therefrom or reform the portion thus adjudicated to be invalid and
unenforceable. The Parties hereby expressly request and authorize any court of
competent jurisdiction to modify any provision of this Agreement if necessary to
render it enforceable, in such manner as to preserve as much as possible the
Parties’ original intentions, as expressed therein, with respect to the scope
thereof.

 

(g)               Amendment. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by both Employee and an
authorized officer of Bank and Parent.

 

(h)               Waiver. The rights and remedies provided for herein are
cumulative and not exclusive of any right or remedy that may be available to any
Party whether at law, in equity, or otherwise. No delay, forbearance, or neglect
by any Party, whether in one or more instances, in the exercise or any right,
power, privilege, or remedy hereunder or in the enforcement of any term or
condition of this Agreement shall constitute or be construed as a waiver
thereof. No waiver of any provision hereof, or consent required hereunder, or
any consent or departure from this Agreement, shall be valid or binding unless
expressly and affirmatively made in writing and duly executed by the Party to be
charged with such waiver. No waiver shall constitute or be construed as a
continuing waiver or a waiver in respect of any subsequent breach or default,
either of similar or different nature, unless expressly so stated in such
writing.

 

8 

 



(i)                 Headings; Construction. The headings of the Sections and
subsections of this Agreement are for convenience of reference only, form no
part of this Agreement, and shall not be deemed to alter or affect the meaning
or interpretation of any provision hereof. All references to Sections,
subsections, paragraphs, items or other subdivisions in this Agreement refer to
the corresponding Sections, subsections, paragraphs, items or other subdivisions
of this Agreement. All words used in this Agreement shall be construed to be of
such gender or number as the circumstances require. Unless otherwise
specifically noted, the words “herein”, “hereof”, “hereby”, “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular Section, subsection, paragraph, item or other subdivision of this
Agreement.

 

(j)                 Counterparts. This Agreement may be executed in any number
of counterparts, each copy of which shall serve as an original for all purposes,
but all copies shall constitute but one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Agreement as to the
Parties and may be used in lieu of an original of this Agreement for all
purposes. Signatures of the parties hereto transmitted by facsimile or PDF
transmission shall be deemed to be their original signatures for all purposes.

 

8.                  Consideration and Revocation Period.

 

YOU (EXECUTIVE) HAVE TWENTY-ONE (21) CALENDAR DAYS FROM THE DATE OF YOUR RECEIPT
OF THIS AGREEMENT TO CONSIDER THIS AGREEMENT BEFORE YOU SIGN IT. YOU MAY SIGN
THIS AGREEMENT EARLIER IF YOU WISH, BUT THE DECISION IS ENTIRELY YOURS. ONCE YOU
SIGN THIS AGREEMENT, YOU HAVE SEVEN (7) CALENDAR DAYS AFTER SIGNING TO REVOKE
IT, AND THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
EXPIRATION OF THAT SEVEN (7) CALENDAR DAY PERIOD.

 

TO REVOKE THIS AGREEMENT, YOU MUST DELIVER YOUR WRITTEN REVOCATION TO THE
EMPLOYER AS PROVIDED IN SECTION 7(c) OF THIS AGREEMENT DURING SUCH SEVEN (7) DAY
PERIOD. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY OF YOUR OWN CHOOSING AND AT
YOUR OWN EXPENSE PRIOR TO EXECUTING THIS AGREEMENT. THE AGREEMENT, AMONG OTHER
THINGS, WAIVES RIGHTS THAT YOU MAY HAVE UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT. NOTHING IN THIS AGREEMENT WAIVES RIGHTS OR CLAIMS UNDER THE ADEA
THAT MAY ARISE AFTER THE DATE THAT THIS AGREEMENT IS EXECUTED.

 

IN THE EVENT THAT YOU DO NOT ACCEPT THIS AGREEMENT, BY YOUR SIGNATURE ON AND
RETURN OF THE ENCLOSED COPY OF THIS AGREEMENT NOT LATER THAN TWENTY-ONE (21)
CALENDAR DAYS FROM THE DATE OF YOUR RECEIPT OF THIS AGREEMENT, OR, IN THE EVENT
THAT YOU DO ACCEPT THIS AGREEMENT BUT SUBSEQUENTLY REVOKE IT WITHIN SEVEN (7)
CALENDAR DAYS AFTER SIGNING IT, THE EMPLOYER’S OFFER TO ENTER INTO THIS
AGREEMENT WILL BE WITHDRAWN AND WILL NOT BE REINSTATED, AND THIS AGREEMENT WILL
NOT BECOME EFFECTIVE OR ENFORCEABLE.

 

9 

 



YOU AGREE THAT ANY MODIFICATION, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
DOES NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR
DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS STATED HEREIN, YOU FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTER INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST THE EMPLOYER AND THE RELEASED PARTIES
AS PROVIDED HEREIN.

 

THIS AGREEMENT CONTAINS A RELEASE AND AN AGREEMENT NOT TO SUE. PLEASE READ
BEFORE SIGNING.

 

 

[Signatures Appear on Next Page]

 

 

 

 



10 

 



[Signature Page]

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 



WITNESS:   EMPLOYEE:                                             Date:          
        ATTEST:   BAY BANK, FSB                     By:       Name:       Title:
              Date:                   ATTEST:   BAY BANCORP, INC.              
      By:       Name:     Title:             Date:  

 

 



11 

 

Schedule 1

Equity Awards



 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

